            Case 3:20-cr-10018-H Document 13 Filed 06/08/20 PageID.30 Page 1 of 2


AO 245B (CASDRev. 01/19) Judgment in a Criminal Case for Revocations


                                    UNITED STATES DISTRICT COURT
                                          SOUTHERN DISTRICT OF CALIFORNIA
             UNITED STATES OF AMERICA                                JUDGMENT IN A CRIMINAL CASE
                                                                     (For Revocation ofProbation or Supervised Release)
                                                                     (For Offenses Committed On or After November 1, 1987)
                               v.
       ALFONSO BETANCOURT-MENDOZA (I)                                   Case Number:        20CR10018-H

                                                                     Patrick _Q. Hall
                                                                     Defendant's Attorney
Registration Number:      56908-060
•-
THE DEFENDANT:
l2l admitted guilt to violation of allegation(s) No.        1.

 D   was found guilty in violation ofallegation(s) No.
                                                          ------------ after denial of guilty.
Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Nnmber                   Nature of Violation
            1                       nvl, Committed a federal, state or local offense




     Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
 The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
        IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant's economic circumstances.




                                                                     m:~·r~~~
                                                                      June 8 2020



                                                                      HO'NORALE MARIL         UFF
                                                                      UNITED STATES DISTRICT JUDGE


                            FILED
                               JUN -.8 2020

                      CLERK US DIS I HIC !~COURT
                   SOUTHERN UISl HICT OJs CALIFO IA
                   BY                      r.            UTY
                                                                                                                      20CRI0018-H
            Case 3:20-cr-10018-H Document 13 Filed 06/08/20 PageID.31 Page 2 of 2


AO 245B (CASO Rev. 01/19) Judgment in a Criminal Case for Revocations

DEFENDANT:              ALFONSO BETANCOURT-MENDOZA (1)                                             Judgment - Page 2 of2
CASE NUMBER:            20CR10018-H

                                                 IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 14 MONTHS TO RUN CONCURRENT WITH THE SENTENCE IMPOSED IN S.D. CAL. CASE NO. 19CR4351-H.




 •     The court makes the following recommendations to the Bureau of Prisons:




 •     The defendant is remanded to the custody of the United States Marshal.

 •     The defendant must surrender to the United States Marshal for this district:
       • at _ _ _ _ _ _ _ _ A.M.                              on
       • ·as notified by the United States Marshal.
                                                                   ~--------------------
       The defendant must surrender for service of sentence at the institution designated by the Bureau of
 •     Prisons:
        •    on or before
        •    as notified by the United States Marshal.
        •    as .notified by the Probation or Pretrial Services Office.

                                                        RETURN
 I have executed this judgment as follows:

       Defendant delivered on                                             to
                                                                               ----------------
 at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                   UNITED STATES MARSHAL



                                     By                     DEPUTY UNITED STA TES MARSHAL




                                                                                                          20CR10018-H
